URIC:NAL                                             05/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0484


                                       DA 19-0484


CLARK FORK COALITION,ROCK CREEK
ALLIANCE,EARTHWORKS,AND MONTANA
                                                                     FILED
ENVIRONMENTAL INFORMATION CENTER,                                     MAY 1 5 2020
                                                                   Bowen Greenw000
                                                                 Clerk of Suprerne Cour-
            Petitioners and Appellees,                              State of Mnntana



      v.                                                         ORDER

MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION,and
RC RESOURCES,INC.,

            Respondents and Appellants.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, July 15, 2020, at 9:30 a.m. in the Courtroom ofthe Montana Supreme Court,
Joseph P. Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellants and thirty (30)
minutes for the Appellees.
      Counsel should be mindful of the provisions of M.R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, 1-1iy
                            ,trict Judge.
      DATED this 16 Lif of May,2020.
                                               For the Court,




                                                             Chief Justice